447 F.2d 1373
Robert E. GARNER, Trustee of Standard Milling Company, Plaintiff-Appellee,v.Joe T. BOYD, M. S. Knisely et al., Defendants-Appellants.
No. 71-1026 Summary Calendar.*
United States Court of Appeals Fifth Circuit.
August 24, 1971.

Appeal from the United States District Court for the Northern District of Texas, Halbert O. Woodward, District Judge.
Robert E. Ford, Abilene, Tex., for defendants-appellants.
John E. Vickers, Walker Metcalf, Edwin M. O'Connor, III, Lubbock, Tex., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
We are in agreement with the well considered memorandum opinion of the district court, Garner v. Boyd, 330 F. Supp. 22 (N.D.Tex.1970), and its judgment is affirmed.



Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409